DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060062934 A1 to Hayashi et al.
Regarding Claim 1.  Hayashi discloses an optical device, comprising: a first outer substrate (Fig. 6, transparent films 4c ); a second outer substrate disposed opposite to the first outer substrate (Fig. 6 transparent films 1c); and an active liquid crystal film or a polarizer (Fig. 6 polarizer 4a and liquid crystal cell 5), wherein the active liquid crystal film or the polarizer is encapsulated by an encapsulating agent between the first and second outer substrates (Fig. 6 and para 134, describes attaching layers with adhesives) and wherein a shrinkable film adjacent to any one of the first and second outer substrates is further comprised (Fig. 6 para 80 retardation film 2). 
Regarding Claim 2.  Hayashi further discloses the active liquid crystal film and the polarizer, which are encapsulated by the encapsulating agent between the first and second outer substrates, are comprised (See Fig. 6). 
Regarding Claim 3.  Hayashi further discloses the shrinkable film is present inside or outside the first or second outer substrate (See Fig. 6). 
Regarding Claim 4.  Hayashi further discloses an adhesive film between the shrinkable film and the outer substrate (para 134). 
Regarding Claim 5.  Hayashi further discloses the adhesive film is a polyurethane adhesive film (TPU: thermoplastic polyurethane), TPS (thermoplastic starch), a polyamide adhesive film, an acrylic adhesive film, a polyester adhesive film, an EVA (ethylene vinyl acetate) adhesive film, a polyolefin adhesive film including such as polyethylene or polypropylene, or a polyolefin elastomer film (para 138). 
Regarding Claim 8.  Hayashi further discloses the shrinkable film is a stretched polymer film (para 31). 
Regarding Claim 9.  Hayashi further discloses the shrinkable film is a cellulose polymer film;, a polyolefin film;, an acrylic polymer film;, a polyester film;, a polyvinyl alcohol series film;, a PES (poly(ether sulfone)) film;, a PEEK (polyetheretherketon) film;, a PPS (polyphenylsulfone) film;, a PEI (polyetherimide) film;, a PEN (polyethylenenaphthatlate) film;, a PI (polyimide) film;, a PSF (polysulfone) film;, a PAR (polyarylate) film or a fluororesin film (para 31). 
Regarding Claim 16.  Hayashi further discloses the encapsulating agent is a polyurethane adhesive film (TPU: thermoplastic polyurethane), TPS (thermoplastic starch), a polyamide adhesive film, an acrylic adhesive film, a polyester adhesive film, an EVA (ethylene .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060062934 A1 to Hayashi et al. as applied to claim 1.
Regarding Claim 6.  As stated above Hayashi discloses all the limitations of base claim 1.  

However, Hayashi discloses a sufficient shrinkage ratio would be desired to thereby allow production of a retardation film having good optical uniformity. (para 91). The shrinkage ratio is a result-effective variables. In that, one having ordinary skill in the art would optimize to achieve the desired optical uniformity.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the shrinkable film has a shrinkage ratio ranging from 0.001% to 10% at -40°C to provide a optical uniformity is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Regarding Claim 7.  As stated above Hayashi discloses all the limitations of base claim 1.  
Hayashi does not specifically disclose that the shrinkable film has a shrinkage ratio ranging from 0.001% to 10% at 90°C.
However, Hayashi discloses a sufficient shrinkage ratio would be desired to thereby allow production of a retardation film having good optical uniformity. (para 91). The shrinkage ratio is a result-effective variables. In that, one having ordinary skill in the art would optimize to achieve the desired optical uniformity.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the shrinkable film has a shrinkage ratio ranging from 0.001% to 10% at 90°C to provide a optical uniformity is based on a result effective . 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060062934 A1 to Hayashi et al. as applied to claim 1 in view of US 20190293853 A1 to Ayres .
Regarding Claim 10.  As stated above Hayashi discloses all the limitations of base claim 1.  
Hayashi does not specifically disclose that at least one of the first and second outer substrates is a curved substrate.
However, Ayres discloses at least one of the first and second outer substrates is a curved substrate (Fig. 5c). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that at least one of the first and second outer substrates is a curved substrate.
Regarding Claim 11.  Ayres further discloses that the first and second outer substrates are both curved substrates (See Fig. 5C). 
Regarding Claim 12.  Ayres further discloses a difference in curvature of the first and second outer substrates is within 10% (Fig. 5c where the curvature is represented to be substantially similar). 
Regarding Claim 13.  Ayres further discloses the first and second outer substrates are bent in the same direction (Fig. 5c). 
Regarding Claim 14.  Hayashi and Ayres does not specifically disclose that the curvature radii of the first and second outer substrates are each 100R or more.
However, Ayres discloses the radius of curvature is determine by the desired focal point or field of view (para 63). The radius of curvature is a result-effective variables. In that, one having ordinary skill in the art would optimize to achieve the desired field of view.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that that the curvature radii of the first and second outer substrates are each 100R or more is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060062934 A1 to Hayashi et al. as applied to claim 1 in view of US 20150348486 A1 to Suzuki et al.
 Regarding Claim 15.  As stated above Hayashi discloses all the limitations of base claim 1.  
Hayashi discloses further discloses the encapsulating agent is present on an upper part, a lower part of the active liquid crystal film or the polarizer (para 134). 
Hayashi does not specifically disclose that the encapsulating agent is present all sides of the active liquid crystal film or the polarizer. 
However, Suzuki discloses the radius of curvature is determine by the desired focal point or field of view (para 37).  The substitution of one known element for another yields predictable 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the encapsulating agent is present all sides of the active liquid crystal film or the polarizer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EDMOND C LAU/Primary Examiner, Art Unit 2871